ELLIOTT, J.
(dissenting).
I have not access to the authority cited1 in connection with Act No. 64 of 1904, § 62, which provides that:
“The acceptor by accepting the instrument *76engages that he will pay it according to the tenor of his acceptance; and admits,—
“1. The existence of the drawer, the genuineness of his signature, and his capacity and authority to draw the instrument; and
“2. The existence of the payee and his then capacity to indorse,”
But it seems to me that its meaning is substantially like that of the statute and has reference to some real actual drawer, drawee, and indorser who may become obligated on the instrument and obligate himself thereon to others and not to some fictitious or nonexistent person not having the capacity contemplated by the law.
X will take occasion to further say that a bill of exchange must have a drawer, drawee, and- indorser, who may become responsible to an acceptor as a secondary debtor. In this case the ostensible drawer, drawee, indorser is a trade-name, Blackstadt, Inc., which a professed corporation is said to use for 'the purpose of its jewelry trade. A corporation, as heretofore stated, cannot, like an individual, trade in a fictitious name. It cannot bind itself, nor "bind others, except when it trades in its own name. I still dissent for the reasons heretofore stated, and to which I now add the reasons presently stated. .